      Case 2:20-cv-00466-WKW-SMD Document 39 Filed 08/23/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 JIMMY LEE ROBERTS,                              )
                                                 )
                Plaintiff,                       )
                                                 )
           v.                                    )       CASE NO. 2:20-CV-466-WKW
                                                 )                  [WO]
 WALTON ENTERPRISE,                              )
                                                 )
                Defendant.                       )

                                             ORDER

       In an order entered on August 5, 2021 (Doc. # 37), for reasons explained

therein, the court vacated six orders (Docs. # 6, 11, 16, 23, 32, and 33) and the final

judgment (Doc. # 12). After a de novo review of the record, the undersigned

subsequently ADOPTED and REINSTATED those orders and the final judgment as

his own. Plaintiff, proceeding pro se, has filed a motion for relief from judgment

(Doc. # 38), which is construed as a motion to alter or amend the judgment, see Fed.

R. Civ. P. 59(e). Pursuant to Rule 59(e) and Rule 62.1(a)(2) of the Federal Rules of

Civil Procedure, the motion is due to be denied.1

       Grounds for granting a Rule 59(e) motion are newly discovered evidence and

manifest errors of law or fact. Metlife Life & Annuity Co. of Conn. v. Akpele, 886



       1
         Rule 62.1(a)(2) provides that, “[i]f a timely motion is made for relief that the court lacks
authority to grant because of an appeal that has been docketed and is pending, the court may . . .
(2) deny the motion. . . .” Fed. R. Civ. P. 62.1(a)(2).
     Case 2:20-cv-00466-WKW-SMD Document 39 Filed 08/23/21 Page 2 of 2



F.3d 998, 1008 (11th Cir. 2018) (citing Arthur v. King, 500 F.3d 1335, 1343 (11th

Cir. 2007)). “A Rule 59(e) motion cannot be used to relitigate old matters, raise

argument or present evidence that could have been raised prior to entry of

judgment.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (cleaned up).

      Plaintiff has presented no grounds entitling him to relief under Rule 59(e). He

has not submitted newly discovered evidence or shown the existence of an

intervening change of controlling law or the need to correct a clear error that resulted

in manifest injustice. Accordingly, it is ORDERED that Plaintiff’s motion (Doc.

# 38) is DENIED.

      The Clerk of the Court is DIRECTED to provide a copy of this Order to the

United States Court of Appeals for the Eleventh Circuit.

      DONE this 23rd day of August, 2021.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE




                                           2
